Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 12 September 1826
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					
					Boston 12 Sept 1826
				
				Your Note and packet came safely to me a few days since and I write a few lines merely to say that Mr. Adams has fixed the 4 of October to leave this place for home and that I do not think he will travel very rapidly—I hope Charles took the Letter out of the Post Office at Philadelphia and returned you the fifty Dollars I shall be uneasy until I hear I wish you would see  and ask to write down how in paper how much velvet he would want to Cover the Sopha and Chairs in the yellow sitting room and send  me the paper immediately Also how much silk for the Window Curtains and Sophas and Chairs for the great room Fringes &c &c You must make him do this so as to return an answer by the next Mail—Of our arrangements here I can say nothing both the girls will come with me or neither which I think most probable.I cannot bear to stay at Quincy a day as it is more uncomfortable than ever and there is more hypocrisy and canting than I have ever been used to and there always was quantum sufficit—If you wish for any Commissions write to me and I will execute them.Adieu—Give my love to Charles and Johnson and to all the others—George still continues quite ill tho’ better and we talk of going to Quincy to night which I shall get away from as soon as possibleYours affectionately
				
					L C A.
				
				
					 must take the Chairs to pieces and bake the Horse hair to kill the Moth’s and new stuff them ready for the covers and put in the same baths directly—
				
			